Wiggins, J.
¶1 Robert Barry appeals his conviction on two counts of child molestation, claiming that the trial court’s instruction in response to a jury question violated his Fifth Amendment and Sixth Amendment rights under the United States Constitution. The jury asked the court whether it may consider “observations of the defendant’s actions-demeanor during the court case” as “evidence.” In response, the trial court instructed the jury that “[e]vidence includes what you witness in the courtroom.” All parties *301agree that the record contains no references whatsoever to Barry’s in-court demeanor, so we have no way of determining what aspects of Barry’s “demeanor” drew the jury’s attention and whether the jury’s observations were favorable or unfavorable to Barry. We hold that the trial court’s instruction did not amount to constitutional error; we instead apply the nonconstitutional error standard and affirm.
¶2 The Fifth Amendment does not extend to the jury’s generic reference to “actions-demeanor,” and the Sixth Amendment does not transform all evidentiary errors into errors of constitutional magnitude. Consequently, no constitutional error occurred. Under the standard for nonconsti-tutional error, the record’s silence on Barry’s demeanor makes it impossible to determine that Barry was prejudiced. For these reasons, we affirm.
FACTS
¶3 The State charged Barry with two counts of child molestation in the first degree. During its deliberations, the jury sent a written question to the court: “Can we use as ‘evidence’ for deliberations our observations of the defendant’s actions-demeanor during the court case?” The trial judge summoned counsel for both parties and informed them of the question. Neither the court nor counsel suggested anything that the jury may have observed that could have prompted the question. The record is devoid of any reference to the defendant’s in-court demeanor and conduct.
¶4 After some discussion regarding the proper response to the jury’s question, the court noted that it had read case law stating that evidence includes what is witnessed in the courtroom.1 Defense counsel initially suggested that “per*302haps the best answer is to just simply quote that language: ‘The evidence includes what they witness in the courtroom.’ ” The court rephrased that into “[e]vidence includes what you witness in the courtroom.” Defense counsel then reconsidered, expressing concern that the jury might interpret that answer as inviting the jury to take the defendant’s “actions and demeanor as testimony.” Nonetheless, the trial court ultimately decided to provide its proposed response to the jury. Defense counsel objected on the record. The jury convicted Barry on one of the two counts; it was unable to reach a verdict on the remaining count. Barry appealed.
¶5 The Court of Appeals affirmed. State v. Barry, 179 Wn. App. 175, 317 P.3d 528 (2014). While the Court of Appeals noted that the trial court’s instruction was “improper in its overbreadth,” id. at 178, it rejected Barry’s constitutional arguments and held that the instruction was a nonconstitutional evidentiary error — i.e., the trial court let the jury consider something that was not admissible evidence. Id. at 181-82. Under the standard for this type of error, Barry had to show prejudice in order to obtain reversal. Id. The court held that Barry could not show such prejudice because the record contained no references to the defendant’s conduct and behavior during trial. Id. at 182. We granted Barry’s petition for review. 180 Wn.2d 1021, 328 P.3d 903 (2014).
STANDARD OF REVIEW
¶6 Our standard of review depends on whether the court’s error2 was constitutional or nonconstitutional. The Supreme Court held in Chapman v. California that “before *303a federal constitutional error can be held harmless, the court must be able to declare a belief that it was harmless beyond a reasonable doubt.” 386 U.S. 18, 24, 87 S. Ct. 824, 17 L. Ed. 2d 705 (1967) (emphasis added). This stringent standard can be met if there is overwhelming evidence of the defendant’s guilt that is not tainted by the error. State v. Nist, 77 Wn.2d 227, 233-34, 461 P.2d 322 (1969) (citing Harrington v. California, 395 U.S. 250, 89 S. Ct. 1726, 23 L. Ed. 2d 284 (1969)). The State bears the burden of demonstrating harmlessness. State v. Coristine, 177 Wn.2d 370, 380, 300 P.3d 400 (2013) (citing Chapman, 386 U.S. at 24).
¶7 “Where the error is not of constitutional magnitude, we apply the rule that ‘error is not prejudicial unless, within reasonable probabilities, had the error not occurred, the outcome of the trial would have been materially affected.’ ” State v. Smith, 106 Wn.2d 772, 780, 725 P.2d 951 (1986) (emphasis added) (quoting State v. Cunningham, 93 Wn.2d 823, 831, 613 P.2d 1139 (1980)). Under this nonconstitutional harmless error standard, “an accused cannot avail himself of error as a ground for reversal unless it has been prejudicial.” Cunningham, 93 Wn.2d at 831. In assessing whether the error was harmless, we must measure the admissible evidence of the defendant’s guilt against the prejudice, if any, caused by the inadmissible evidence. State v. Bourgeois, 133 Wn.2d 389, 403, 945 P.2d 1120 (1997).
¶8 Barry argues, relying on State v. Wanrow, 88 Wn.2d 221, 237-38, 559 P.2d 548 (1977), that all “instructional errors” are presumed prejudicial and subject to an intermediate standard of review. This is incorrect. We presume prejudice only when the erroneous instruction was “ ‘given on behalf of the party in whose favor the verdict was returned.’ ” Id. at 237 (quoting State v. Golladay, 78 Wn.2d 121, 139, 470 P.2d 191 (1970)). This requirement has been an essential component of this presumption from its incep*304tion.3 We noted in State v. O’Hara that “under Wanrow, situations could exist where a defendant or the trial court propose an erroneous jury instruction and the instruction is not presumptively prejudicial.” 167 Wn.2d 91, 103, 217 P.3d 756 (2009). Barry presents precisely this situation. It was defense counsel that first suggested, during a back-and-forth discussion among defense counsel and the court, that the court instruct the jury that “evidence includes what you witness in the courtroom.” The State agreed that the instruction was proper, but neither party proposed it nor advocated for the language that the court ultimately chose. The instruction thus was not given on the State’s behalf, and we therefore do not presume prejudice.
ANALYSIS
¶9 We reject Barry’s constitutional arguments and apply the nonconstitutional harmless error standard. Under that standard, the record’s silence regarding Barry’s in-court demeanor is fatal to his appeal.
¶10 As noted above, the parties agree that the record lacks any evidence of the defendant’s demeanor. Thus, neither party can “prove” one way or another whether the error was prejudicial. The burden, then, is the decisive issue, and that depends on whether the error was noncon-stitutional (burden on defendant to show prejudice) or constitutional (burden on prosecution to show harmlessness).
*305¶11 The State has conceded that the trial court’s instruction was erroneous. We accept this concession for the purposes of this opinion and therefore do not reach whether a jury can ever consider a nontestifying defendant’s demeanor or whether evidence may, in some circumstances, include other juror observations made during the course of a trial.4
I. Fifth Amendment
¶12 The trial court’s instruction did not violate the Fifth Amendment’s proscription against self-incrimination.5 Courts have almost unanimously held that the Fifth Amendment does not protect evidence of a defendant’s actions or demeanor (hereinafter demeanor evidence),6 a conclusion consistent with Fifth Amendment jurisprudence and the plain meaning of “demeanor.” Courts have determined that consideration of demeanor evidence is constitutionally barred only if the demeanor is testimonial, or if it is merely the demeanor accompanying a defendant’s silence or failure to testify. See United States v. Clark, 69 M.J. 438, *306444-45 (C.A.A.F. 2011). There is no indication in the record that the question regarding Barry’s courtroom demeanor was an oblique reference to testimonial conduct or Barry’s failure to testify. Consequently, the trial court’s response to the jury’s inquiry did not violate Barry’s Fifth Amendment rights.

A. “Demeanor” is not equivalent to “silence”

 ¶13 We reject Barry’s principal Fifth Amendment argument — that the court’s response to the jury’s question implicated the defendant’s right to remain silent. In its general instructions, the trial court instructed the jury that “the fact that the defendant has not testified cannot be used to infer guilt or prejudice against him in any way,” and that its instructions were to be taken as a whole. A jury is presumed to follow the court’s instructions, State v. Foster, 135 Wn.2d 441, 472, 957 P.2d 712 (1998), and the record presents no indication that the jury failed to heed the court’s instruction regarding the defendant’s failure to testify in this case.
¶14 Barry argues, however, that because the court’s instruction in response to the jury’s question invited the jury to consider the defendant’s demeanor, that instruction conflicted with its earlier instruction regarding the defendant’s choice not to testify. But the trial court’s instructions conflict only if we view a generic reference to the defendant’s demeanor as equivalent to (or a proxy for) a comment on the defendant’s failure to testify. The relevant case law and the plain meaning of “demeanor” do not support such a conclusion — a bare reference to “demeanor,” without more, is not tantamount to impermissible commentary on a defendant’s failure to testify.
¶15 Griffin v. California established that the Fifth Amendment bars the prosecution from commenting on a defendant’s failure to testify and forbids the court from instructing the jury that such silence is evidence of guilt. 380 U.S. 609, 609-15, 85 S. Ct. 1229, 14 L. Ed. 2d 106 (1965). *307While we have never adopted a specific rule governing when a trial court’s instruction runs afoul of Griffin, we have examined the issue in the context of prosecutorial comments on a defendant’s silence. Courts consider two factors when assessing whether a prosecutorial comment impermissibly comments on the defendant’s silence: (1) “whether the prosecutor manifestly intended the remarks to be a comment on” the defendant’s exercise of his right not to testify and (2) whether the jury would “ ‘ “naturally and necessarily” ’ ” interpret the statement as a comment on the defendant’s silence. State v. Crane, 116 Wn.2d 315, 331, 804 P.2d 10 (1991) (quoting State v. Crawford, 21 Wn. App. 146, 152, 584 P.2d 442 (1978)).7
¶16 The trial court’s instruction in this case meets neither prong of this test. The instruction plainly does not implicate the first part of the test: the prosecution never commented on the defendant’s in-court conduct and the trial court clearly did not intend for its instruction to be a comment on the defendant’s silence. Consequently, this case involves no “manifest intent” to consider the defendant’s failure to testify.
¶17 Likewise, the plain meaning of “demeanor” and case law examining demeanor evidence suggest that a generic reference to demeanor cannot be construed as naturally and necessarily referring to the defendant’s failure to testify. The plain meaning of “demeanor” encompasses behavior extending well beyond mere silence or nonrespon-*308siveness. Webster’s defines “demeanor” as “behavior toward others : outward manner : conduct[8]” or, alternatively, “bearing, mien : facial appearance.” Webster’s Third New International Dictionary 599 (2002). The American Heritage Dictionary provides a similar definition — “[t]he way in which a person behaves; deportment” — and directs readers to the entry for “bearing” for a list of synonyms. The American Heritage Dictionary of the English Language 496 (3d ed. 1994). Other suggested synonyms include “behavior,” Roget’s II The New Thesaurus 299 (expanded ed. 1997), as well as “manner” and “comportment.” The Random House Dictionary of the English Language 529 (2d ed. 1987). While one may argue whether the above definitions encompass testimonial communications — an issue discussed below — they clearly demonstrate that demeanor is far more than a mere proxy for silence.
¶18 Courts examining the relationship between demeanor and a defendant’s right to silence have reached the same conclusion. In United States v. Velarde-Gomez, the Ninth Circuit recognized that commenting on “demeanor” is distinct from commenting on “silence,” with only the former being permissible under the Fifth Amendment. 269 F.3d 1023, 1030-31 (9th Cir. 2001); see also State v. Mauro, 159 Ariz. 186, 766 P.2d 59, 70-71 (1988) (“The subject of the prosecutor’s inquiry was defendant’s demeanor, not his silence. Such an inquiry is a permissible one.”); United States v. Elkins, 774 F.2d 530, 537-38 (1st Cir. 1985) (oblique references to a defendant’s silence cannot be justified by characterizing them as “demeanor” evidence). In cases where a statement does not explicitly refer to the defendant’s silence, the court must examine “the nature of the statement and the context in which it was offered ... to determine the presence of error.” Elkins, 774 F.2d at 537.9
*309¶19 Here, there is no indication that when the jury asked the court if it could consider the defendant’s “demeanor,” it really was thinking about the defendant’s silence or choice not to testify. Moreover, the connection of “demeanor” with “actions” in the jury’s question strongly suggests that the jury was thinking of something more affirmative than mere silence. The trial court’s instruction does not naturally and necessarily refer to the defendant’s silence.
¶20 The trial court’s instruction does not meet either prong of the Crane test. We therefore reject Barry’s attempt to read the court’s answer as an instruction to the jury that it may consider the defendant’s silence as evidence.

B. The jury question’s generic reference to “demeanor” does not implicate “testimonial” conduct

¶21 We also hold that demeanor is not inherently testimonial and that a generic reference to the defendant’s “actions-demeanor” therefore does not implicate the Fifth Amendment. Fifth Amendment jurisprudence requires courts to examine whether the challenged words or conduct are “of a testimonial or communicative nature.” Schmerber v. California, 384 U.S. 757, 761, 86 S. Ct. 1826, 16 L. Ed. 2d 908 (1966). The Supreme Court holds that “in order to be testimonial, an accused’s communication must itself, explicitly or implicitly, relate a factual assertion or disclose information.” Doe v. United States, 487 U.S. 201, 210, 108 S. Ct. 2341, 101 L. Ed. 2d 184 (1988). The Fifth Amendment applies to nonverbal conduct if the conduct “contains a testimonial component” by “reflect [ing] the actor’s communication of his thoughts to another.” Pennsylvania v. Muniz, *310496 U.S. 582, 595 n.9, 110 S. Ct. 2638, 110 L. Ed. 2d 528 (1990). In this sense, “ ‘[a] nod or head-shake is as much a “testimonial” or “communicative” act ... as are spoken words.’ ” Id. (quoting Schmerber, 384 U.S. at 761 n.5); see also State v. Paschall, 182 Wash. 304, 307, 47 P.2d 15 (1935) (“We can see no difference in pointing at the appellant. . . and in mentioning his name. The gesture may be as eloquent as the spoken word — and as effective.”).
¶22 We have previously held that demeanor is not inherently testimonial. In State v. Easter, 130 Wn.2d 228, 241, 922 P.2d 1285 (1996), a defendant raised a Fifth Amendment challenge to a police officer’s testimony that the defendant “did not answer and looked away without speaking” in response to police questioning. We held that this testimony violated Easter’s right to silence but also stated that “[n]othing in our conclusion ... prevents the State from introducing pre-arrest evidence of a non-testimonial nature about the accused, such as physical evidence, demeanor, conduct, or the like.” Id. at 243. This accords with the holdings of other courts examining demeanor evidence under the Fifth Amendment. See, e.g., Christenson v. State, 261 Ga. 80, 402 S.E.2d 41, 50 (1991) (“Comments based on courtroom observation of a defendant’s demeanor do not infringe on the defendant’s Fifth Amendment rights.”); Borodine v. Douzanis, 592 F.2d 1202, 1209 (1st Cir. 1979) (comments that draw attention to a defendant’s demeanor do not, without more, implicate the Fifth Amendment); Bates v. Lee, 308 F.3d 411, 421 (4th Cir. 2002) (“[P]rosec-utorial comments about the lack of remorse demonstrated by a defendant’s demeanor during trial do not violate a defendant’s Fifth Amendment right not to testify.”). On the other hand, demeanor can be testimonial when the demeanor contains a communicative element, as in the case of nods and headshakes. Muniz, 496 U.S. at 595 n.9; Clark, 69 M.J. at 444-45.
¶23 The rule that emerges from these cases is that while demeanor evidence is not inherently testimonial, certain *311nonverbal conduct that forms part of a defendant’s demeanor might be testimonial. “[N]onverbal conduct contains a testimonial component whenever the conduct reflects the actor’s communication of his thoughts to another.” Muniz, 496 U.S. at 595 n.9. If an accused is compelled “to communicate an express or implied assertion of fact or belief, the suspect confronts the ‘trilemma’ of truth, falsity, or silence, and hence the response ... contains a testimonial component.” Id. at 597 (footnote omitted).
¶24 Applying that definition to the facts of this case, we hold that the jury’s question referencing the defendant’s “actions-demeanor” does not implicate testimonial conduct. Ordinarily, a person’s posture, a person’s body language, and other aspects of his outward manner do not require that person to confront the Muniz trilemma of truth, falsity, or silence. And while facial expressions and body language might reveal someone’s “state of mind” in the most general sense, they do not communicate specific “factual assertions” or “thoughts.” See, e.g., id.; Doe, 487 U.S. at 213.
¶25 For these reasons, the generic “actions-demeanor” mentioned in the jury’s question are not testimonial. Likewise, for the reasons stated in the preceding section, the bare reference to “actions-demeanor” did not constitute improper commentary on the defendant’s silence. Consequently, the reference to demeanor does not implicate the Fifth Amendment.
¶26 Justice Johnson’s dissent accuses us of “stray-ting] from controlling precedent,” relying most heavily on United States v. Schuler, 813 F.2d 978 (9th Cir. 1987). Dissent at 320, 321-23. While we consider federal appellate cases for their persuasive effect, only decisions of the United States Supreme Court are controlling on this court. In any event, Schuler, like the other cases on which the dissent relies, is quite different from the case before us. Most significantly, Schuler’s conclusion that the prosecutor’s comment violated the Fifth Amendment was rooted in that amendment’s due process clause, not its privilege *312against self-incrimination. The Fifth Amendment’s due process clause has no application to the states. E.g., Bingue v. Prunchak, 512 F.3d 1169, 1174 (9th Cir. 2008).10 Thus, Schuler’s holding has no bearing on Barry’s Fifth Amendment argument.
¶27 Moreover, the prosecutor in Schuler commented in closing argument on the defendant’s demeanor and specifically invited the jury to draw a negative inference from that demeanor. 813 F.2d at 979. No one in this case commented on the defendant’s demeanor during the trial. Even when the jury submitted its question, no one in the courtroom offered any suggestion as to what the jury might have observed about the defendant’s demeanor, either positively or negatively.11 Schuler thus offers us no guidance on how to assess the jury question at issue in this case.
¶28 For these reasons, we reject Barry’s Fifth Amendment argument.
II. Sixth Amendment
¶29 We reject Barry’s Sixth Amendment argument as well. Barry asserts that the trial court’s response to the jury question violated his Sixth Amendment right to a verdict that rests “solely on the basis of the evidence introduced at trial.” Barry never specifies, however, the clause of the Sixth Amendment that includes the right he asserts, and no portion of the Sixth Amendment’s text suggests such a right. We generally consider a constitu*313tional argument inadequate if the argument’s proponent cites only to general constitutional ideas without specific citations and support. RAP 10.3(a)(6); see also In re Recall of Washam, 171 Wn.2d 503, 515 n.5, 257 P.3d 513 (2011) (“[T]he charges were not concise. As [Washam] devotes no substantial argument to the claim, we do not reach it.”). Moreover, adopting the rule Barry asserts would run counter to our long-standing rule that evidentiary errors are not presumptively reversible or prejudicial. See, e.g., State v. White, 72 Wn.2d 524, 531, 433 P.2d 682 (1967).12
¶30 The Sixth Amendment provides:
In all criminal prosecutions, the accused shall enjoy the right to a speedy and public trial, by an impartial jury of the State and district wherein the crime shall have been committed, which district shall have been previously ascertained by law, and to be informed of the nature and cause of the accusation; to be confronted with the witnesses against him; to have compulsory process for obtaining witnesses in his favor, and to have the assistance of counsel for his defence.
*314The right to a verdict based solely on evidence presented at trial cannot readily be inferred from the right to a speedy trial, a public trial, an impartial jury, a jury of peers, notice of charges, confrontation of witnesses,13 compulsory process, or assistance of counsel. Thus, the plain language of the Sixth Amendment does not suggest the existence of a constitutional right to an evidence-based verdict.
¶31 Nor does the case law cited by Barry clarify his constitutional source. Barry cites Taylor v. Kentucky, 436 U.S. 478, 485, 98 S. Ct. 1930, 56 L. Ed. 2d 468 (1978), as holding that defendants have a right to a verdict based “solely on the basis of the evidence introduced at trial.” But Taylor never once mentions the Sixth Amendment. Moreover, the context in which the quoted language from Taylor appears suggests a far narrower principle: “This Court has declared that one accused of a crime is entitled to have his guilt or innocence determined solely on the basis of the evidence introduced at trial, and not on grounds of official suspicion, indictment, continued custody, or other circumstances not adduced as proof at trial.” Id. (emphasis added).
¶32 This context is vital. Taylor dealt with a trial court’s failure to instruct the jury on the presumption of innocence in a case where the prosecutor noted in his opening statement that the accused had already been arrested and indicted by a grand jury and “linked [the accused] to every defendant who turned out to be guilty and was sentenced to imprisonment” in his closing argument. Id. at 486-88. The Taylor Court’s concern was not that a defendant would be judged based on inadmissible evidence but rather based on inherently prejudicial circumstances that can never be evidence at all, such as “official suspicion, indictment, [or] continued custody.” Id. at 485. The prosecution brought several such circumstances to the jury’s attention in Taylor. *315That, combined with the trial court’s “skeletal” instructions, created a danger “that the jury would convict petitioner on the basis of those extraneous considerations, rather than the evidence introduced at trial.” Id. at 487-88.
¶33 The Supreme Court cautioned against efforts to read Taylor broadly in Kentucky v. Whorton, which clarified that Taylor “was expressly limited to the facts.” 441 U.S. 786, 789, 99 S. Ct. 2088, 60 L. Ed. 2d 640 (1979) (citing Taylor, 436 U.S. at 490). No subsequent Supreme Court decision or any decision from this court reads Taylor as establishing the broad rule that Barry asserts. As the Fifth Circuit Court of Appeals held, “Taylor and Williams do not transform any reference to matters not in evidence into a Fifth Amendment violation.” United States v. Mendoza, 522 F.3d 482, 493 (5th Cir. 2008) (citing Estelle v. Williams, 425 U.S. 501, 96 S. Ct. 1691, 48 L. Ed. 2d 126 (1976)).
¶34 Justice Johnson’s dissent takes up Barry’s argument that the Fifth and Sixth Amendments guarantee that any verdict must be based on evidence presented at trial. Dissent at 323. The dissent relies on cases in which the jury learned unadmitted information outside of the courtroom. Turner v. Louisiana, 379 U.S. 466, 467-69, 85 S. Ct. 546, 13 L. Ed. 2d 424 (1965) (jurors were sequestered by and in the company of sheriff’s deputies; “[t]he deputies ate with them, conversed with them, and did errands for them”; two of the deputies were critical witnesses during the trial); Irvin v. Dowd, 366 U.S. 717, 719-20, 81 S. Ct. 1639, 6 L. Ed. 2d 751 (1961) (jurors were aware of and influenced by extensive pretrial publicity adverse to the defendant); Mattox v. United States, 146 U.S. 140, 142-43, 13 S. Ct. 50, 36 L. Ed. 917 (1892) (bailiff told the jurors that defendant was guilty of several murders and gave jurors a newspaper article discussing the case); United States v. Noushfar, 78 F.3d 1442, 1444-45 (9th Cir. 1996) (surveillance tapes that never had been played in court were sent into the jury room when the jurors retired to deliberate); United States v. *316Perkins, 748 F.2d 1519, 1531-32 (11th Cir. 1984) (juror concealed his knowledge about the defendant during voir dire and disputed some of the defense evidence during deliberations).14 The dissent’s reliance on these cases is misplaced. From a factual standpoint, all of the cases addressed information that jurors learned outside of the courtroom, not their observations inside the courtroom.
¶35 More importantly, however, none of the three Supreme Court cases — nor any prior or subsequent opinion from the Supreme Court or this court — stand for the sweeping proposition that a Sixth Amendment violation occurs whenever a judge permits the jury to consider inadmissible subject matter.15 Adopting the rule Barry and the dissents urge would hold trial courts to an impossibly high standard, requiring us to apply the strict constitutional harmlessness test to every trial in which a trial court permitted the jury to consider hearsay, improper character evidence, irrelevant materials, or any other form of inadmissible subject matter. Such a rule would effectively nullify our long-standing standard of review for evidentiary errors and hold our trial courts to an impossible-to-satisfy standard of evidentiary perfection. We expressed this concern in White, the case in which we announced the first iteration of the nonconstitutional error standard for criminal cases:
[N]ot all hearsay evidence ... is grounds for reversal, even though admitted in error, for the concept of harmless error remains with the courts. A judicial system which treats every error as a basis for reversal simply could not function because, *317although the courts can assure a fair trial, they cannot guarantee a perfect one. Thus, error without prejudice is not reversible. Expressed differently, error which does not substantially affect the merits of the controversy likewise is not grounds for reversal.
72 Wn.2d at 530-31 (citation omitted).
¶36 It is, of course, axiomatic that a jury’s verdict must be based on evidence presented at trial, 11 Washington Practice: Washington Pattern Jury Instructions: Criminal 1.01 (3d ed. 2008), which the trial court both read aloud and provided to the jury in writing, explicitly says as much.16 But we will not presume constitutional error simply because the jury may have considered subject matter that, while not evidence, was evident and obvious to them in the courtroom. For these reasons, we reject Barry’s Sixth Amendment argument.
III. Application of the Nonconstitutional Harmless Error Standard
 ¶37 Having concluded that the trial court’s instruction violated neither the Fifth nor the Sixth Amendment, we apply the nonconstitutional harmless error standard to the conceded error of permitting the jury to consider Barry’s demeanor as evidence. The party presenting an issue for review has the burden of providing an adequate record to establish error. State v. Andy, 182 Wn.2d 294, 299-301, 340 P.3d 840 (2014) (citing State v. Koss, 181 Wn.2d 493, 503, 334 P.3d 1042 (2014); State v. Slert, 181 Wn.2d 598, 608, 334 P.3d 1088 (2014) (plurality opinion); State v. Njonge, 181 Wn.2d 546, 556, 334 P.3d 1068, cert. denied, 135 S. Ct. 880 (2014)). It is therefore incumbent on Barry to demonstrate that “ ‘within reasonable probabili*318ties ... the outcome of the trial would have been materially affected’ ” had the error not occurred. Smith, 106 Wn.2d at 780 (quoting Cunningham, 93 Wn.2d at 831).
¶38 The parties agree that nothing in this record reveals Barry’s demeanor at trial. ER 103(a)(1) states that in the case of a ruling that erroneously admits evidence, the party assigning error must not only object in a timely manner but also must “stat[e] the specific ground of objection, if the specific ground was not apparent from the context.” Here, while Barry generally objected to the trial court’s instruction, his counsel failed to make any record suggesting how the court’s instruction could have undermined or weakened Barry’s case.17 Counsel could have attempted to make a record of Barry’s demeanor by asking the court to note for the record any unusual or potentially prejudicial behavior. Such a record could have been made either contemporaneously at the time Barry displayed a potentially prejudicial demeanor or after the jury’s question regarding Barry’s demeanor. Without such a record, any argument about prejudice is completely speculative.
¶39 The record’s silence regarding the defendant’s in-court demeanor is doubly fatal to Barry’s challenge under the nonconstitutional harmless error standard: it is impossible to know whether the demeanor “materially affected” the verdict at all, and, even if it did, it is impossible to determine whether that effect was favorable or unfavorable to Barry. The nonconstitutional standard does not presume prejudice, nor have we ever suggested that a reviewing court applying the standard may speculate as to potential prejudice. Because error without prejudice is not reversible, White, 72 Wn.2d at 531, we affirm.
CONCLUSION
¶40 We hold that the trial court’s instruction did not violate the Fifth Amendment or Sixth Amendment. We *319apply the nonconstitutional harmless error standard and affirm.
Madsen, C.J., and Owens, Fairhurst, González, and Yu, JJ., concur.

 Most likely, the trial court was referring to the North Carolina case State v. Brown, 320 N.C. 179, 358 S.E.2d 1, 15 (1987). The trial court stated that it had examined a case involving “a prosecutor’s argument that called attention to a *302defendant’s stoic appearance, suggesting that the defendant neither felt, nor indicated contrition for his or her act.” The quoted language appears almost word for word in Brown. See id. at 14. The Brown court also announced a rule closely tracking the trial court’s eventual response to the jury’s question in this case. See id. at 15 (“[E]vidence is not only what [jurors] hear on the stand but what they witness in the courtroom.”).


 As explained below, we accept for the purposes of this opinion the State’s concession that the court’s instruction was erroneous.


 The provenance of this rule can be traced as follows: Wanrow quoted from Golladay, 78 Wn.2d at 139, which, in turn, quoted State v. Britton, 27 Wn.2d 336, 341, 178 P.2d 341 (1947), which quoted 3 Am. Jur. Appeal and Error § 949, at 511 (1936), which cited to an American Law Reports annotation covering the Missouri civil case Larsen v. Webb, 332 Mo. 370, 58 S.W.2d 967, 971 (1932). Larsen cited to Moloney v. Boatmen’s Bank, 288 Mo. 435, 232 S.W. 133, 140 (1921), which appears to be the original source of the rule. Moloney states, “When an erroneous instruction is given and the trial results in favor of the party at whose instance it was given, the presumption is that the error was prejudicial.” Id. In Moloney and all of the other above-cited iterations of this rule, the presumption of prejudice attaches only if an erroneous instruction was given at the behest or on behalf of the prevailing party.


 We note, however, that a prosecutor who comments on the defendant’s demeanor is “strolling in a minefield” strewn with both constitutional and evidentiary hazards. Borodine v. Douzanis, 592 F.2d 1202, 1209 (1st Cir. 1979). The same holds true for courts that make rulings or issue instructions inviting the jury to consider a nontestifying defendant’s demeanor. Rather than testing the limits of our holding in this case, both parties and courts would be well advised to avoid drawing the jury’s attention to subject matter outside the scope of admitted exhibits and the testimony of witnesses.


 “No person shall be ... compelled in any criminal case to be a witness against himself. . . .” U.S. Const, amend. V.


 For our purposes, there is no practical distinction between “actions” and “demeanor” because the Fifth Amendment inquiry is the same regardless of the terminology used — i.e., a defendant’s conduct is subject to the Fifth Amendment if that conduct is “testimonial.” See, e.g., State v. Easter, 130 Wn.2d 228, 243, 922 P.2d 1285 (1996) (Fifth Amendment does not “prevent! ] the State from introducing pre-arrest evidence of a non-testimonial nature about the accused, such as physical evidence, demeanor, conduct, or the like”); Pennsylvania v. Muniz, 496 U.S. 582, 595 n.9, 110 S. Ct. 2638, 110 L. Ed. 2d 528 (1990) (the “definition [of ‘testimonial’] applies to both verbal and nonverbal conduct”). Because there is no practical difference between “demeanor” and “actions” for Fifth Amendment purposes, and because the parties’ briefs focus on the term “demeanor,” we use “demeanor” as shorthand for both terms.


 Our courts have stated this test as conjunctive, requiring both a showing of “manifest intent” by the prosecutor and a showing that the statement would “naturally and necessarily” be taken as a comment on silence. See State v. Burke, 163 Wn.2d 204, 216, 181 P.3d 1 (2008) (quoting Crane, 116 Wn.2d at 331). Other courts uniformly utilize a disjunctive test, however, requiring a showing of only one element or the other. See, e.g., United States v. Robinson, 651 F.2d 1188, 1197 (6th Cir. 1981) (citing United States v. Rochan, 563 F.2d 1246, 1249 (5th Cir. 1977)); Brown v. United States, 370 F.2d 874, 876 (9th Cir. 1966). The cases that first established this test support a disjunctive reading. See Morrison v. United States, 6 F.2d 809, 811 (8th Cir. 1925); Knowles v. United States, 224 F.2d 168, 170 (10th Cir. 1955). In this case, we need not reach whether the test is conjunctive or disjunctive because, for the reasons stated below, the trial court’s instruction satisfies neither part of the test.


 The small capital letters in the Webster's quotations indicate cross-references to synonymous words. Webster’s, supra, at 18a (note 16.2).


 Admittedly, the line between commenting on “demeanor” and commenting on “silence” can become blurred when speechlessness is a key aspect of the demeanor *309being described. See Cunningham v. Perini, 655 F.2d 98, 100 (6th Cir. 1981) (no Fifth Amendment violation when the prosecutor rhetorically asked the jury, “ Was there any indignation manifested here or did he just sit there and stare?’ ” while, watching a witness testify); Christenson v. State, 261 Ga. 80, 402 S.E.2d 41, 49-50 (1991) (prosecutor’s comment that the defendant “ ‘sat right there where he is right now and never moved. Never shed a tear. Never got misty eyed ...’ ” was a comment on demeanor rather than silence). Regardless, the jury question that we are tasked with examining in this case cannot plausibly be read as a reference to the defendant’s failure to testify.


 The Fourteenth Amendment’s almost identically worded due process clause does apply to the states. E.g., Betts v. Brady, 316 U.S. 455, 462, 62 S. Ct. 1252, 86 L. Ed. 1595 (1942), overruled on other grounds by Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d 799 (1963). We decline to decide this case on due process grounds, however, because Barry did not raise due process in his Court of Appeals brief and provided no due process analysis in his filings with this court. See infra note 12.


 The dissent speculates that the jury’s question was somehow connected to the superior court’s pretrial admonition to the defendant and members of his family that they refrain from displays of emotion during the trial. Dissent (Johnson, J.) at 322. The connection between this admonition and the jury’s question is pure conjecture.


 Significantly, Barry has not asserted that the instruction violated his right to due process under the Fourteenth Amendment to the United States Constitution. Indeed, the terms “due process” and “Fourteenth Amendment” appear nowhere in Barry’s Court of Appeals brief. His petition for review makes three passing references to “due process,” but even there, he never mentions the Fourteenth Amendment and he never cites authority stating that due process includes a right to a verdict based solely on evidence. Nor does Barry offer any analysis whatsoever of due process jurisprudence. To demonstrate a due process violation outside the specific guarantees enumerated in the federal Bill of Rights, one must show that the claimed error violated principles of fundamental fairness. Dowling v. United States, 493 U.S. 342, 110 S. Ct. 668, 107 L. Ed. 2d 708 (1990). Such principles are recognized only if they are “ ‘fundamental conceptions of justice which lie at the base of our civil and political institutions, and which define the community’s sense of fair play and decency.’ ” Id. at 353 (citations and internal quotation marks omitted) (quoting United States v. Lovasco, 431 U.S. 783, 790, 97 S. Ct. 2044, 52 L. Ed. 2d 752 (1977)); see also State v. Irby, 170 Wn.2d 874, 881, 246 P.3d 796 (2011) (under the Fourteenth Amendment, the defendant’s presence during proceedings is a condition of due process only “ ‘to the extent that a fair and just hearing would be thwarted by his absence’ ” (quoting Snyder v. Massachusetts, 291 U.S. 97, 107-08, 54 S. Ct. 330, 78 L. Ed. 674 (1934), overruled in part on other grounds sub nom. Malloy v. Hogan, 378 U.S. 1, 84 S. Ct. 1489, 12 L. Ed. 2d 653 (1964))). Here, the parties’ briefing supplies us with no analysis of any of these due process principles with respect to a jury’s inside-the-courtroom observations. In the absence of briefing and argument by the parties, we decline to wade into these constitutional waters and decide this case on due process grounds.


 Moreover, the Supreme Court has held that the confrontation clause applies only to testimonial hearsay. Davis v. Washington, 547 U.S. 813, 823-24, 126 S. Ct. 2266, 165 L. Ed. 2d 224 (2006). For the reasons stated above, demeanor is not inherently testimonial. Thus, the jury’s generic question does not implicate the confrontation clause.


 The citation to Fields u. Brown is particularly inapt because the dissent relies on Judge Gould’s concurrence/dissent in Fields rather than the majority opinion. Dissent at 323 (citing Fields v. Brown, 503 F.3d 755, 783 (9th Cir. 2007) (Gould, J., concurring in part and dissenting in part)). Fields is an en banc decision in which the majority expressly distinguished Turner, 379 U.S. 466, concluding (as we do) that Turner is factually inapposite. Fields, 503 F.3d at 780.


 To the extent that either of the dissenting opinions suggests that this right can be inferred from the Fourteenth Amendment’s due process clause rather than from the Sixth Amendment, we decline to decide this case on due process grounds for the reasons stated in note 12, supra.


 The trial court’s jury instruction 1 states, in relevant part, “Your decisions as jurors must be made solely upon the evidence presented during these proceedings. The evidence that you are to consider during your deliberations consists of the testimony that you have heard from witnesses and the exhibits that I have admitted during the trial. . . .”


 In objecting to the trial court’s instruction, Barry’s counsel stated only that the case the court was citing “is factually distinct from this one.”